11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

In the interest of A.K.L and K.C.L, children,      * From the 266th District
                                                     Court of Erath County,
                                                     Trial Court No. CV31420.

No. 11-13-00148-CV                                 * October 31, 2013

                                                   * Memorandum Opinion by McCall, J.
                                                     (Panel consists of: Wright, C.J.,
                                                     McCall, J., and Willson, J.)


      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed.